     Case: 1:17-cv-08429 Document #: 41 Filed: 10/30/18 Page 1 of 1 PageID #:564

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Malibu Media, LLC
                                 Plaintiff,
v.                                                     Case No.: 1:17−cv−08429
                                                       Honorable Gary Feinerman
Donald Adams, et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 30, 2018:


        MINUTE entry before the Honorable Gary Feinerman:Motion for extension of
time to file [39] is granted. The time for Defendant to file any motion for fees or costs is
extended to 11/26/2018. Motion hearing set for 11/5/2018 [40] is stricken.Mailed
notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
